Citation Nr: 0203272	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  97-00 034	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include as due to exposure to Agent Orange.


[The issue of entitlement to service connection for bilateral 
leg disability is the subject of a separate Board decision.]


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied entitlement to service connection for multiple 
joint arthritis, to include as due to exposure to Agent 
Orange.  

Related matters

Hearing

The veteran requested a Board hearing in his August 2000 
substantive appeal on the issue of entitlement to service 
connection for arthritis of multiple joints, and he 
subsequently clarified his request by indicating that he 
desired to appear at a videoconference hearing at the RO.  A 
videoconference hearing was scheduled for the veteran on 
August 15, 2001.  However, the veteran notified VA in a 
letter dated August 7, 2001 that he wanted to cancel the 
hearing.  He noted at the bottom of the August 7 letter that 
he did not have anything to add on the issue of entitlement 
to service connection for arthritis.  

Representation

Because no VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, was on file with 
respect to the issue of entitlement to service connection for 
multiple joint arthritis, the veteran was sent a letter by 
the Board in October 2001 in which he was asked who he wished 
to represent him on that issue.  The veteran returned the 
letter with the notation that he would represent himself on 
this issue.

The veteran is represented by an attorney as to another issue 
which is currently on appeal, entitlement to service 
connection for a bilateral leg disability.  A separate Board 
decision has been prepared as to that issue.



FINDING OF FACT

There is no medical evidence of arthritis either in service 
or after discharge.


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
active duty, to include as due to exposure to Agent Orange, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a), 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has multiple joint 
arthritis as a result of service, to include as due to 
exposure to Agent Orange, and that he should therefore be 
granted service connection for that disorder.  The veteran 
further contended in a statement received by VA in July 2001 
that he has arthritis of the upper extremities due to the 
constant typing that he was required to do for his job in 
service.

The Board will first review the evidence of record as found 
in the veteran's claims folder, discuss the applicable law, 
and then proceed to an analysis of the claim at issue.

Factual Background

The veteran's service medical records, including his October 
1968 pre-service medical history and medical examination 
reports and his December 1971 discharge medical examination 
report, do not contain any findings or diagnosis of 
musculoskeletal disability.  A fifteen year history of low 
back pain was noted in November 1969, and there is a notation 
in January 1970 that the veteran's back felt as if "it is 
tired."  No abnormality was found on back examination in 
either November 1969 or January 1970.  The veteran's 
complaints in May 1970 include cramping in the right knee. No 
musculoskeletal abnormality was diagnosed in May 1970.  The 
veteran complained in August 1971 of muscular pain.  

VA outpatient records beginning in July 1993 do not reveal 
any diagnosis of arthritis or findings noted to be indicative 
of arthritis.  It was noted on VA orthopedic examination in 
October 1995 that the veteran's knee joints, ankles, 
subtalar, tarsal, and toe joints all appeared unremarkable.  
X-rays of the tibias in October 1995 were normal.  

The veteran testified at a videoconference hearing with the 
undersigned in August 1998 that he had arthritis in his upper 
extremities (transcript p. 28).  

According to a February 2001 statement from the veteran, no 
other information pertinent to his claim is available.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service incurrence or aggravation of arthritis may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). The law governing the payment of VA disability 
compensation provides that the Unites States shall pay 
compensation for "disability resulting from personal injury 
suffered or disease contracted in the line of duty..." 38 
U.S.C.A. 1110, 1131 (West 1991) [emphasis added].

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2001).  The diseases listed at 38 C.F.R. § 
3.309(e) (2001) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the July 2000 Statement of the Case and the June 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the type of evidence that could be submitted 
by him in support of his claim.  He was notified by VA in 
February 2001 about the VCAA; the veteran indicated in a 
February 2001 statement that there was no additional evidence 
relevant to his claim.  The veteran has not indicated that he 
has received any recent treatment for his claimed arthritis.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records.  
Since there is no current medical evidence of arthritis, 
remanding this issue for a medical examination is not 
necessary.  See 38 U.S.C. § 5103A; see also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [holding that VA has 
no duty to conduct "a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim].

As noted in the Introduction, the veteran was scheduled for a 
personal hearing at his request, but he canceled his hearing 
request.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

The veteran contends that he has multiple joint arthritis due 
to service, including either as a result of exposure to Agent 
Orange or due to constant typing required by his job in 
service.  He maintains that he was told by a VA physician 
that he had arthritis.  

Neither the service medical records on file nor the post-
service medical evidence show arthritis of any joint.  
Although the veteran complained of various aches and pains in 
service, no abnormality was diagnosed.  More recent medical 
reports, including VA examination reports in October 1995, do 
not reveal any orthopedic disability.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In the absence of the 
claimed disability, therefore, service connection must be 
denied.  

With respect to the veteran's own statements that he has 
arthritis as a result of service, a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

With respect to the veteran's statement that he was informed 
by a VA physician that he had arthritis, it is now well-
established that the connection between what a physician said 
and the layman's account of what the physician purportedly 
said, filtered as it is through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).
The Board places no weight of probative value on that 
statement.

The Board observes in passing that that because multiple 
joint arthritis is not one of the disabilities that can be 
presumptively service-connected based on exposure to Agent 
Orange under 38 C.F.R. § 3.309(e) (2001), the presumptive 
provisions in 38 C.F.R. § 3.309(e) are not applicable even if 
there were a current diagnosis of multiple joint arthritis.  
Additionally, because there is no evidence of arthritis 
within a year of service discharge, the presumptive 
provisions of 38 C.F.R. § 3.309(a) are also not applicable.

In summary, because there is no evidence of multiple joint 
arthritis, the preponderance of the evidence is against the 
veteran's claim.  Consequently, service connection for 
multiple joint arthritis, to include as due to exposure to 
Agent Orange, is not warranted.


ORDER

Entitlement to service connection for multiple joint 
arthritis, to include as due to exposure to Agent Orange, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

